Citation Nr: 0840422	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-13 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine with radiculopathy and stenosis 
(claimed as residuals of back and left hip injury).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from December 1959 to December 
1963 and again from February 1964 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The veteran testified before the 
undersigned at a Travel Board hearing in Louisville, Kentucky 
in June 2008.  A transcript of this hearing is associated 
with the claims folder.  While at the June 2008 hearing the 
veteran submitted additional VA outpatient treatment records 
dated from February 2006 to June 2008 along with a waiver of 
RO review. 
    
Finally, in June 2008 correspondence the veteran submitted a 
claim for service connection for a left hip disorder.  This 
matter is not currently developed or certified for appellate 
review.  Accordingly, it is referred to the RO for 
appropriate action.


FINDING OF FACT

The preponderance of the medical evidence does not link the 
veteran's current degenerative disc disease of the lumbar 
spine with radiculopathy and stenosis (claimed as residuals 
of back and left hip injury) with his periods of service.


CONCLUSION OF LAW

Service connection for degenerative disc disease of the 
lumbar spine with radiculopathy and stenosis (claimed as 
residuals of back and left hip injury) is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that his 
current degenerative disc disease of the lumbar spine with 
radiculopathy and stenosis is related to his service with the 
United States Navy from December 1959 to December 1963 and 
again from February 1964 to May 1970.  Specifically, the 
veteran contends that he fell 14 feet onto an ice covered 
deck while serving aboard the U.S.S. Yellowstone in March 
1961.    

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service- 
connected. See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

Analysis

The veteran's service treatment records show that in March 
1961 the veteran complained of recurrent episodes of low back 
pain for the past six years (i.e., prior to the veteran's 
entry into service).  X-ray examination revealed a normal 
lumbosacral spine and the impression was chronic lumbosacral 
strain, mild.  This treatment report does not indicate that 
the veteran recently fell, as claimed above.  The remainder 
of the veteran's service treatment records are negative for 
complaints of low back pain.  Specifically, examination 
reports dated in December 1963, February 1964, February 1970 
and May 1970 show a normal spine.  The report of a March 1972 
physical examination for re-enlistment into the Reserves 
noted a normal evaluation of the spine and in the 
accompanying Report of Medical History, the veteran denied 
"recurrent back pain."    

The first indication of back problems after service is an 
operative report dated in November 1999, approximately 29 
years after service.  This report shows right L3-4 disc 
herniation and L4-5 spinal stenosis.  A subsequent December 
2004 magnetic resonance imaging (MRI) scan shows degenerative 
disc disease most evident at L3/4 and L4/5.  

In connection with this claim, the veteran submitted a 
statement from his private physician, Dr. B.L.P. dated in 
August 2006 in which Dr. B.L.P. noted the veteran's history 
of falling 14 feet onto the deck of a ship and then, shortly 
after that, was in a fight where he was badly beaten.  Dr. 
B.L.P. wrote that these injuries were documented by the 
military and opined that the veteran's injury to his back in 
1961 contributed to his current back disorder as the 
degenerative changes were likely started by early trauma to 
that area at an early age.

The veteran was afforded a VA examination for his back in 
November 2007.  The impression was scoliosis with 
degenerative disc disease and arthrosis.  The VA examiner 
opined that the veteran's current back disorder was less 
likely than not (less than 50/50 probability) related to the 
low back strain for which he was treated while in the 
military.  The VA examiner noted that there were no records 
to document the veteran's claimed low back injury while in 
military service.  The VA examiner also noted that there was 
no medical evidence of treatment of or the existence of a 
back disorder between the veteran's discharge from service in 
1970 and 1999 when the veteran developed acute back pain.  

Given the evidence of record, the Board finds that service 
connection for degenerative disc disease of the lumbar spine 
with radiculopathy and stenosis is not warranted.  First, 
there is no evidence of degenerative disc disease of the 
lumbar spine during service or within one year after 
separation from active service.  While Dr. B.L.P. opined that 
that the veteran's back disorder is related to service, it 
appears that the opinion was based on the veteran's reported 
history, rather than based on a review of the medical 
records, particularly the claims file.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (medical opinion premised on 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (Board is not bound to accept 
doctor's opinion based exclusively on claimant' s 
recitations).  The August 2006 opinion from Dr. B.L.P. was 
based on the veteran's claim that the reported injuries were 
documented by the military; however, there is no such 
documentation in the service treatment records.  

The Board finds the November 2007 VA medical opinion to have 
the most evidentiary weight.  First, the Board finds that a 
VA examiner is competent to render a medical opinion as to 
the etiology of the veteran's current back disorder.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Second, the 
November 2007 VA examiner reviewed the veteran's service 
treatment records as well as current private medical records 
and discussed all relevant evidence regarding the veteran's 
back disorder.  The examiner provided reasons and bases for 
his/her conclusion and pointed to evidence which supported 
the conclusion.  In assessing such evidence, whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board must also note the 29 years between the veteran's 
separation from service in 1970 and the first report of back 
problems in November 1999.  Such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

The veteran's claim for service connection includes his own 
assertion that his current back disorder is related to 
service.  The Board does not doubt the sincerity of the 
veteran's beliefs that his current back disorder is due to 
his active military service.  Nevertheless, as a lay person 
not trained in medicine, his opinion that his current 
disability is causally related to active service is not 
competent evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Rather, medical evidence on this point is required.  Although 
this case contains both medical opinions supporting the 
veteran's claims, the Board finds that the November 2007 VA 
medical examiners opinion to be more probative, for reasons 
described above.  

In short, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for a back disorder, and the appeal is denied.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2005.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
such notice was sent in March 2006 and the claim was 
readjudicated in a February 2007 statement of the case and 
January 2008 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained a medical opinion as to the etiology of 
the veteran's claimed back disorder, and afforded the veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine with radiculopathy and stenosis (claimed as 
residuals of back and left hip injury) is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


